Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 12, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  159722(43)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                     SC: 159722
  v                                                                  COA: 342109
                                                                     Genesee CC: 16-040281-FC
  ELRAY CHEVEZ BAKER,
             Defendant-Appellant.
  _______________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing a supplement to his application for leave to appeal is GRANTED IN PART. The
  supplement will be accepted for filing if submitted on or before July 5, 2019, which is a
  28-day extension not the 50 days requested.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 12, 2019

                                                                               Clerk